DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection for newly added limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the system".  There is insufficient antecedent basis for this limitation in the claim.
Claims 25 and 27 calls for system claims which are dependent upon a process claim 23.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of U.S. Patent No. 10,349,116. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn towards determining a subset of first media content based on the interaction with the user interface and prior to selection of the first media content via the user interface. The subset of first media content is then displayed in response to the selection of the first media content. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 21-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al (US PG Pub No. 2009/0046545), in view of Huffman et al (US PG Pub No. 2009/0150917).
Regarding claims 1, 21 and 23, Blinnikka et al teaches a system for streaming media content from a media content server, the system (Abstract), comprising: a processor and non-transitory data storage configured to store computer-executable instruction that, when executed by the processor (Figure 1; Para. 0019), perform an automated process comprising: 
presenting a user interface on a display (Figures 2-3), wherein the user interface lists a plurality of available media content programs for selection by a user of the system (Figures 2-3; Para. 0013, 0019);
initially obtaining, prior to receiving the selection by the user, digests of each of the plurality of available media content programs listed in the user interface from the media content server [110] (i.e. the media items listed each may include a hyperlink or resource identifier identifying the location where the media item is stored )(Figure 4; Para. 0012, 0020); 
determining, a predicted media content for subsequent selection by the user, wherein the predicted media content is at least one of a plurality of available media content programs (Figures 2-3; Para. 0016, 0019);
using information contained in the previously-obtained digest for the predicted media content, requesting and receiving at least one segment of the predicted media content before receiving the selection by the user, wherein the received at least one segment is pre-cached for subsequent playback (Figures 2-4; Para. 0013, 0016, 0019-21); 
if the user selects the predicted media content from the user interface, presenting the pre-cached at least one segment (Figures 2-4; Abstract, Para. 0012, 0019);  and 
if the user does not choose the predicted media content selection within the predetermined time period, deleting the pre-cached at least one segment (Para. 0019).
The reference is unclear with respect to within a predetermined time period greater than zero. 
In similar field of endeavor, Huffman et al teaches concept of within a predetermined time period greater than zero (Para. 0054). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs and facilitating decision process regarding the program that will be selected by the viewer in timely manner.
Regarding claims 4 and 22, Blinnikka and Huffman, the combination teaches the system requests and obtains media segments corresponding to multiple media content programs until the user selects one of the media content programs for playback (Blinnikka: Figures 2-3; Abstract, Para. 0012, 0019).
Claims 6 and 24 are rejected wherein the determining comprises: formulating a list of identifiers (Blinnikka: Figures 2-3), each of the identifiers corresponding to one or the available media program presented in the list (i.e. media items), and one of the one or more segments of the media content are requested based on a position of a selection indicator with respect to the list of identifiers prior to the selection the media content program by the user (Blinnikka: Figures 2-4; Para. 0019-20).
Regarding claim 28, Blinnikka and Goldman, the combination teaches the one or more segments comprises segments of the predicted media content, as discussed above. The combination is unclear with respect to selected from two or more bitrate encoded versions of the predicted media content. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically selecting from two or more bitrate encoded versions of the predicted media content before the effectively filing date of the claimed invention for the common knowledge purpose of selecting segment(s) with bit rate(s) to accommodate dynamic network conditions.
Claim(s) 7-9, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al, in view of Huffman et al, further in view of Goldman et al (US PG Pub No. 2002/0112239).
Regarding claims 7 and 25, Blinnikka and Huffman, the combination teaches the user interface is configured to: display the available media content programs (Blinnikka: Para. 0016-18). The reference is unclear with respect to sorted by popularity. 
In similar field of endeavor, Goldman et al teaches sorting by popularity (Figure 4; Para. 0052). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.
Regarding claims 8 and 27, Blinnikka and Huffman, the combination teaches one or more segments are requested based on the user’s user interface interaction. The combination is unclear with respect to in combination with historical user’s user interface interaction.
In similar field of endeavor, Goldman et al teaches in combination with historical user’s user interface interaction (Figure 1-3; Para. 0027, 0042-43, 0045). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.
Regarding claim 9, Blinnikka, Huffman and Goldman, the combination teaches  the one or more segments comprises segments of the predicted media content, as discussed above. The combination is unclear with respect to selected from two or more bitrate encoded versions of the predicted media content. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically selecting from two or more bitrate encoded versions of the predicted media content before the effectively filing date of the claimed invention for the common knowledge purpose of selecting segment(s) with bit rate(s) to accommodate dynamic network conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423